 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   MICHAEL P. TATRO,                               Case No.: 17cv1305-JAH (MSB)
11                                  Plaintiff,
                                                     ORDER GRANTING JOINT
12   v.                                              MOTION FOR DISMISSAL (Doc. No.
                                                     121)
13   STERLING JEWELERS, INC., a
     Delaware corporation; T-MOBILE,
14
     U.S.A., INC.; a Delaware corporation;
15   MACY’S RETAIL HOLDINGS, INC., a
     New York corporation; TARGET
16
     CORPORATE SERVICES, INC., a
17   Minnesota corporation; RAC
     ACCEPTANCE, LLC, a Delaware
18
     Limited Liability Company; VERIZON
19   NEW ENGLAND, INC., a New York
     corporation; DFS SERVICES, INC., a
20
     Delaware Limited Liability Company,
21   APPLE INC., a California corporation;
     FDS BANK, FSB, A Federal Savings
22
     Bank; SONY ELECTRONICS, INC.,
23   California corporation; VERIZON
     WIRELESS, LLC, A Delaware Limited
24
     Liability Company; NEXTEL
25   COMMUNICATIONS OF THE MID-
     ATLANTIC., a Delaware corporation;
26
     BILL ME LATER, INC., a Delaware
27   corporation; DIRECTV, LLC, a California
     Limited Liability Company, TD BANK,
28

                                                 1
                                                                          17cv1305-JAH (MSB)
 1   USA, NA, a National Banking
     Association; CREDIT ONE BANK, NA, a
 2
     National Banking Association; FIRST
 3   PREMIER BANK, a National Banking
     Association; CAPITAL ONE BANK,
 4
     USA, NA. a National Banking
 5   Association; SYNCRONY BANK;
     BANK OF AMERICA CORPORATION;
 6
     PNC FINANCIAL SERVICES, GROUP,
 7   INC.; MIDLAND CREDIT
     MANAGEMENT, INC., a Kansas
 8
     corporation; THE NORTHLAND
 9   GROUP, INC., a Minnesota corporation;
     WELLS FARGO CARD SERVICES,
10
     INC., a Iowa corporation, WELLS
11   FARGO BANK, NA, a National Banking
     Association; CONSUMERINFO.COM,
12
     INC., a California corporation; CAPITAL
13   ONE AUTO FINANCE, a Texas
     corporation; G.E. CAPITAL
14
     FINANCIAL, TRANS UNION
15   INTERACTIVE, a California company,
16                                   Defendants.
17
18                                            ORDER
19         GOOD CAUSE APPEARING, the Court GRANTS the joint motion for dismissal
20   (Doc. No. 121) between Plaintiff Michael Tatro and Defendant Sterling Jewelers Inc.
21   Accordingly, Defendant Sterling Jewelers Inc. is DISMISSED WITH PREJUDICE,
22   each party to bear its own fees and costs.
23   //
24   //
25   //
26   //
27   //
28   //

                                                   2
                                                                         17cv1305-JAH (MSB)
 1         The Court shall retain jurisdiction over all disputes between and among the parties
 2   arising out of the settlement agreement, including but not limited to the interpretation and
 3   enforcement of the terms of the settlement agreement.
 4
 5         IT IS SO ORDERED.
 6
 7   DATED: January 3, 2019
 8
 9                                                 _________________________________
                                                   JOHN A. HOUSTON
10
                                                   United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                17cv1305-JAH (MSB)
